DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims recite the term “type”, which may render the claims indefinite. (see MPEP 2173.05(b), section III, E)
	Note the claimed phrase, “haptic stimulus type information specifying a type of the haptic stimulus”.  “haptic stimulus type information” is indefinite.  “specifying a type of the haptic stimulus” is not.  As a rule of thumb, if one can remove the term “type” and it does not change the meaning, one should remove it. The limitation could be written as, -- haptic stimulus information specifying a type of the haptic stimulus --.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ballard (US PG pub 2019/0278369).
  	Ballard shows,
	In regards to claims 1 and 13-15,
An information processor comprising a control unit (game engine 200) that generates a script (haptic signal 302) in which time information on a reproduction content and a control command of a haptic presentation device are associated with each other (see figure 3.  The time information is shown as start time 306 and duration 308.  The virtual haptic source 202 is part of the virtual display 108 or reproduction content.  Figure 4 shows the haptic signal 302 being transmitted to the virtual haptic receiver 206 or a haptic presentation device, thus they are associated with each other.)
the control command including 
position information (Virtual position 300, source, and virtual position 400, receiver) indicating a perceptual position that causes a haptic stimulus to be perceived in the haptic presentation device (figure 4), and 
haptic stimulus type information specifying a type of the haptic stimulus. (see paragraph [0029], there are multiple haptic sources or types discussed.)
	In regards to claim 2,
wherein the control command further includes perceptual intensity information indicating perceptual intensity. (see paragraph [0027], “In some cases, the haptic signal 302 may have a higher amplitude or intensity in a specific direction or range or directions. In general, the haptic parameters may be used to control these and other characteristics of the haptic signal.”)

In regards to claims 3 and 19,
wherein the haptic stimulus type information comprises information specifying a type of a haptic data library prepared in advance or a type of generation haptic data generated from the reproduction content.  (see paragraph [0024], “The emission and transmission of haptic signals, as described herein, is virtual and may be implemented in any suitable way. As one example, a haptic source may be configured to pass the haptic signal as data to one or more data storage locations and/or downstream computing processes.”  The one or more data storage locations is considered to be a “library”.)

	In regards to claim 4,
wherein the control unit generates the generation haptic data from audio data of a sound effect, a background music or a dialogue included in the reproduction content. (see paragraph [0017], “The video game code or software application may define parameters of the virtual environment 108 including a virtual world and corresponding virtual coordinate system, game rules and underlying mathematical patterns (e.g., physics engine), virtual objects, virtual environment, virtual characters, audio design/sound effects, and haptic design/haptic effects.”)

	In regards to claim 5,
wherein the haptic data library and the generation haptic data each comprise waveform data of a vibration presented in the haptic presentation device. (see figure 3 and paragraph [0026], “The set of haptic parameters 304 may include a signal wave type 310. Non-limiting examples of different haptic signal wave types include square, sinusoidal, saw-tooth, and constant intensity. The set of haptic parameters 304 may include a frequency 312 and an amplitude 314 of the haptic signal 302.”)

	In regards to claim 7,
wherein the control unit generates the generation haptic data from audio data of a sound effect, a background music or a dialogue included in the reproduction content, (see paragraph [0017], “The video game code or software application may define parameters of the virtual environment 108 including a virtual world and corresponding virtual coordinate system, game rules and underlying mathematical patterns (e.g., physics engine), virtual objects, virtual environment, virtual characters, audio design/sound effects, and haptic design/haptic effects.”) and 
the control unit recommends a perceptual position and perceptual intensity of the generated generation haptic data on a basis of the audio data of the sound effect, the background music or the dialogue included in the reproduction content. (figure 6, step 606) 
	In regards to claim 10,
wherein the reproduction content comprises image data. (figure 1)

	In regards to claim 11,
wherein the reproduction content comprises an action that occurs in a game, and time information on the action and the control command of the haptic presentation device are associated with each other for each action in the script. (haptic sources 202 are included in the virtual environment 108, game. The time information is included in figure 3 and discussed above.)

	In regards to claim 12,
wherein the control unit generates a script in which the time information on the reproduction content and the control command for each specific type of the haptic presentation device are associated with each other. (see figure 3.  The time information is shown as start time 306 and duration 308.  The virtual haptic source 202 is part of the virtual display 108 or reproduction content.  Figure 4 shows the haptic signal 302 being transmitted to the virtual haptic receiver 206 or a haptic presentation device, thus they are associated with each other.)

In regards to claims 17 and 18,
wherein the control unit refers to the script to extract the command in response to the time code received from an external apparatus and wherein the information processor receives the command corresponding to the time code from an external apparatus. (The game controller is considered to be an external apparatus to the virtual environment.  The “time code” is integral to the user input and location.  See figure 3)

	In regards to claim 20,
wherein the control unit further considers a profile of the haptic presentation device to generate the haptic control signal.  (see figure 3 and paragraph [0026], “The set of haptic parameters 304 may include a signal wave type 310. Non-limiting examples of different haptic signal wave types include square, sinusoidal, saw-tooth, and constant intensity. The set of haptic parameters 304 may include a frequency 312 and an amplitude 314 of the haptic signal 302.” The set of haptic parameters is considered to be a “profile”.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard (US PG pub 2019/0278369) in view of Bergeron et al. (US patent 10,564,724).

Ballard shows all of the limitations of the claims except for specifying includes offset information for the time information on the reproduction content.
Bergeron et al. teaches, Column 16, lines 52-63, “compensating for a known or expected offset due to performance of the haptic feedback function”
Based on the teaching of Bergeron et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Ballard system to incorporate offset information for the time information on the reproduction content in order to produce a smoother presentation.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The full combination of limitations including “wherein the control unit displays an arrangement display screen indicating an arrangement of one or more haptic stimulus units (actuators) provided in the haptic presentation device, and accepts specifying of a perceptual position by a user on the arrangement display screen, and the control unit displays a selection screen of the type of the haptic stimulus, and accepts specifying of the type of the haptic stimulus presented at the specified perceptual position via the selection screen” are not shown or taught by the cited prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CUFF/Primary Examiner, Art Unit 3715